             Case 1:18-cv-02388-CRC Document 29 Filed 10/09/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AMERICAN FEDERATION OF               )
TEACHERS,                           )
                                    )
GIFFORDS LAW CENTER TO              )
PREVENT GUN VIOLENCE,               )
                                    )
      and                           )
                                    )
SOUTHERN POVERTY LAW CENTER, )            Civil Action No. 18-2388 (CRC)
                                    )
            Plaintiffs,             )
                                    )
      v.                            )
                                    )
UNITED STATES DEPARTMENT OF         )
EDUCATION,                          )
                                    )
            Defendant.              )
____________________________________)

                                   JOINT STATUS REPORT

        Plaintiffs and the United States Department of Education (“Defendant”) jointly file this

status report pursuant to the Court’s April 14, 2020, Minute Order. The parties report as follows:

        1.       As previously reported, Defendant completed its response to Plaintiffs’ Freedom

of Information Act requests and the parties are in discussions concerning the adequacy of that

response.

        2.       Defendant has agreed to provide Plaintiff with a draft Vaughn index of

attachments that were withheld in their entirety by November 2, 2020. The parties are hopeful

that, through their discussions, they will be able to resolve any issues without the need for further

litigation.

        3.       In light of the foregoing, the parties propose submitting a further joint status

report on November 12, 2020.
        Case 1:18-cv-02388-CRC Document 29 Filed 10/09/20 Page 2 of 2




Dated: October 9, 2020             Respectfully Submitted,


                                   /s/ Benjamin M. Seel
                                   BENJAMIN M. SEEL
                                   D.C. Bar # 1035286
                                   Democracy Forward Foundation
                                   1333 H Street, NW
                                   Washington, DC 20005
                                    (202) 701-1793
                                   bseel@democracyforward.org

                                   Counsel for Plaintiffs

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney
                                   for the District of Columbia

                                   DANIEL F. VAN HORN
                                   D.C. BAR # 924092
                                   Civil Chief

                                   Derek S. Hammond
                                   DEREK S. HAMMOND, D.C. Bar No. 1017784
                                   Assistant United States Attorney
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2511
                                   derek.hammond@usdoj.gov

                                   Counsel for Defendant




                                    -2-
